UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


ELISE M. O’GRADY,                     
               Plaintiff-Appellant,
                v.
ZURICH HOLDING COMPANY OF
AMERICA; ZURICH AMERICAN
INSURANCE COMPANY; THE MARYLAND
CASUALTY COMPANY; STEPHEN                     No. 00-2190
LEAMAN; ROLF HUPPI,
             Defendants-Appellees,
                v.
EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,
                Party in Interest.
                                      
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                 Marvin J. Garbis, District Judge.
                        (CA-99-2411-MJG)
                  Submitted: February 28, 2001
                     Decided: March 20, 2001
 Before WIDENER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


                           COUNSEL
Elise M. O’Grady, Appellant Pro Se. Anthony Walter Kraus, MILES
& STOCKBRIDGE, Baltimore, Maryland, for Appellees.
2         O’GRADY v. ZURICH HOLDING COMPANY OF AMERICA
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Elise O’Grady appeals the district court’s order granting summary
judgment in favor of Maryland Casualty Company, Zurich Holding
Company of America, Zurich American Insurance Company, Rolf
Huppi, and Stephen Leaman. We affirm.

   O’Grady began her employment as a secretary with Maryland
Casualty Company in 1990. In 1992, she was diagnosed with fibro-
myalgia. O’Grady claims that because she complained about an
increased workload in her department, her supervisor retaliated. On
June 9, 1997, O’Grady requested a transfer.

   On July 1, 1997, Maryland Casualty Company offered O’Grady a
position as a data input specialist. O’Grady accepted the new position,
but subsequently complained that the sedentary nature of the new
position caused her fibromyalgia to worsen. After O’Grady formally
requested that Maryland Casualty Company accommodate her condi-
tion under the ADA, the company attempted to further accommodate
her by ergonomically altering her workstation and allowing her a paid
hour of cumulative exercise periods that she could use throughout the
day, in addition to her regular breaks and lunch period. Despite these
accommodations, O’Grady insisted on a transfer to a vacant secretar-
ial position, which the company refused.

   O’Grady filed a charge of disability discrimination with the Equal
Employment Opportunity Commission ("EEOC"), alleging retaliation
and failure to provide reasonable accommodation under the Ameri-
cans with Disabilities Act (ADA), 42 U.S.C.A. §§ 12101 12213
(West 1995 & Supp. 2000). Subsequently, O’Grady timely filed a
complaint in the district court, alleging employment discrimination in
violation of the ADA.* Defendants filed motions for dismissal and/or
summary judgment, which the district court granted.

   *O’Grady asserted additional claims in the district court, but those
claims are waived on appeal due to her failure to raise them in her infor-
mal brief. 4th Cir. R. 34(b).
          O’GRADY v. ZURICH HOLDING COMPANY OF AMERICA                3
   O’Grady appealed the district court’s order, accusing the EEOC of
uncooperativeness and misplacing an amended complaint that she
claims to have filed with the EEOC. She also appeals the district
court’s finding that her employer provided reasonable accommoda-
tions in compliance with the ADA. She further contends for the first
time on appeal that the district court erred in failing to appoint an
attorney to represent her.

   First, we find that O’Grady has failed to submit clear evidence that
the EEOC failed to properly perform its duties. See United States v.
Chemical Found., Inc., 272 U.S. 1, 14-15 (1926); Petrelle v. Weirton
Stelle Corp., 953 F.2d 148, 153 (4th Cir. 1991). Second, we find that
O’Grady’s employer made reasonable accommodations for her condi-
tion in compliance with the ADA, including assigning her to a new
position as a data input specialist when she could not handle her
workload as a secretary, offering her new office equipment, ergo-
nomically altering her workstation, and allowing her a paid hour of
cumulative exercise periods in addition to her regular breaks and
lunch period. See Baert v. Euclid Beverage, Ltd., 149 F.3d 626, 633
(7th Cir. 1998) (employer has a duty to provide reasonable accommo-
dations, but is not obligated to provide the requested or preferred
accommodation).

   Finally, we find no merit in O’Grady’s claim asserted for the first
time on appeal that the district court erred in refusing to appoint an
attorney to represent her. She claims that she contacted "hundreds of
attorneys and law offices," but was unable to obtain legal representa-
tion on a contingency fee basis. O’Grady is not, however, statutorily
entitled to court appointed counsel in this case. See In re A. H. Robins
Co., 219 B.R. 135, 143 (E.D. Va. 1998). Although, pursuant to 28
U.S.C.A. § 1915(e)(1) (West Supp. 2000), a court may request an
attorney to represent any person unable to afford counsel in an in
forma pauperis proceeding, O’Grady did not move to proceed in
forma pauperis prior to the district court’s entry of judgment. 28
U.S.C.A. § 1915(e)(1). Thus, the district court did not err in failing
to request an attorney to represent O’Grady.

  In conclusion, we find that the district court did not err in granting
summary judgment and dismissing O’Grady’s claims. Accordingly,
we affirm. We dispense with oral argument because the facts and
4         O’GRADY v. ZURICH HOLDING COMPANY OF AMERICA
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                         AFFIRMED